 



Exhibit 10.16(d)
AWARD AGREEMENT OF PERFORMANCE-BASED
RESTRICTED STOCK UNITS
UNDER THE ATMOS ENERGY CORPORATION
1998 LONG-TERM INCENTIVE PLAN
     This Award Agreement of Performance-Based Restricted Stock Units is dated
as of                     , 200                    , by and between Atmos Energy
Corporation, a Texas and Virginia corporation (the “Company”), and [name of
employee] (“Grantee”), pursuant to the Company’s 1998 Long-Term Incentive Plan
(the “Plan”). Capitalized terms that are used, but not defined, in this document
shall have the meaning set forth in the Plan.
     Pursuant to authorization by the Human Resources Committee of the Board of
Directors (the “Committee”), which has been designated by the Board of Directors
of the Company to administer the Plan, the parties agree as follows.

1.   Grant of Units.

     The Company hereby grants to the Grantee a total of [number of RSU]
performance-based restricted stock units (“Units”) under the Plan, for no
consideration from the Grantee, with the restrictions set forth below. Each such
Unit shall be a notional share of common stock of the Company (“Common Stock”),
with the value of each Unit being equal to the fair market value of a share of
Common Stock at any time.

2.   Restrictions on Alienation of Units.

     Units awarded hereunder may not be sold, transferred, pledged, assigned, or
otherwise alienated in any manner, whether voluntarily, by operation of law, or
otherwise, until the restrictions on the Units are removed and the Units are
delivered to the Grantee in the form of shares of Common Stock in the manner
described below in Section 8.

3.   Number of Units Awarded.

     The number of Units ultimately to be awarded to the Grantee upon vesting is
contingent upon the cumulative amount of earnings per share achieved by the
Company for the three year measurement cycle period, Fiscal Years 200 ___
through 200___. The percentage of Units earned for each level of the cumulative
amount of earnings per share is illustrated in the performance schedule below.
In addition, should the performance levels achieved be between the stated
criteria below, straight-line interpolation will be used. For example, should
the cumulative amount of earnings per share for the three-year period be $___,
the percentage of Units earned would be ___% of the number of Units originally
granted.

 



--------------------------------------------------------------------------------



 



Performance-Based Restricted Stock Units
Performance Schedule for Grant of Performance Period FY 200__-200__

                  Restricted Stock Units Performance Level   Cumulative 3-Yr.
EPS   Earned
Below Threshold
  Less than $—   0%
Threshold
                  $—   50%
Target
                  $—   100%
Maximum
                  $—   150%

4.   Forfeiture of Units.

     All Units granted will be forfeited if, prior to the removal of
restrictions on the Units awarded hereunder as provided in Section 8, the
Grantee voluntarily or involuntarily terminates employment for any reason other
than as described below in Section 5. Each Grantee, by his or her acceptance of
the Units, agrees to execute any documents requested by the Company in
connection with such forfeiture. Such provisions with respect to forfeited Units
shall be specifically performable by the Company in a court of equity or law.
Upon any forfeiture, all rights of the Grantee with respect to the forfeited
Units shall cease and terminate, without any further obligation on the part of
the Company.
5.     Removal of Restrictions due to Death, Terminations due to Total and
Permanent Disability and Retirement, Certain Involuntary Terminations, and
Terminations following a Change in Control.
     At the time and on the date of the Grantee’s death, termination of
employment due to Total and Permanent Disability or Retirement (but not before
attaining the age of 55), involuntary termination of employment due to a general
reduction in force or specific elimination of the Grantee’s job, or termination
of employment for any reason following a Change in Control, while employed by
the Company or subsidiary of the Company, all restrictions placed on each Unit
awarded shall be removed, and the measurement cycle for purposes of Section 6
and Section 8 below will be deemed to have ended. The amount of the award of
Units shall be prorated, which will be the product of the “Target” performance
level discussed above in Section 3, multiplied by the ratio of actual months of
service to 36 months of the original measurement cycle, with the resulting
product being increased, if appropriate, as provided below in Section 6. The
Grantee, or his legal representatives, beneficiaries or heirs shall be entitled
to a distribution of shares of Common Stock equal in number to such prorated
amount of Units at the time provided for in Section 8.

 



--------------------------------------------------------------------------------



 



6.   Account Credits.

     No physical certificates representing the number of Units awarded shall be
issued to the Grantee, but an account will be established and maintained for the
Grantee, in which each grant of Units to the Grantee will be recorded, with the
final number of Units as determined in accordance with Section 3 or Section 5
above. During such time, the Grantee shall not have any of the rights of a
shareholder of the Company with respect to the Units, except that upon the
vesting of the Units as described above in Section 5 or below in Section 8, the
Grantee’s account shall be credited with the amount of Units equal to the amount
of dividends that are declared and paid on shares of Common Stock since the time
of the grant and through the quarter in which the measurement cycle ends in
accordance with Section 3 or Section 5 above (“dividend equivalents”). The
number of Units upon which dividend equivalents will be credited for the benefit
of the Grantee is the total amount of Units finally determined to have been
earned by the Grantee at the end of the measurement cycle in accordance with
Section 3 or Section 5 above, as appropriate. The total amount of each quarterly
dividend equivalent shall be converted to Units, by dividing such dividend
equivalent amount by the price of the Common Stock on the last trading day of
the month during each quarter that such dividends are paid during the
appropriate measurement cycle.

7.   Adjustment Upon Changes in Stock.

     If there shall be any change in the number of shares of Common Stock
outstanding resulting from subdivision, combination, or reclassification of
shares, or through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split or other change in the corporate structure, an
appropriate adjustment in the number of Units with respect to which restrictions
have not lapsed shall be made by the Committee. Depending upon the change in
corporate structure, the Committee will issue additional Units or substitute
Units to the Grantee for his account, which shall have the same restrictions,
terms and conditions as the original Units.

8.   Removal of Restrictions and Distribution of Common Stock.

     Three years from the date of Grant, the Grantee shall receive a
distribution of whole shares of Common Stock equal in number to the Units
finally determined to be earned as set forth in Section 3 above, as increased,
if appropriate, as provided in Section 6 above, provided the Grantee has been an
employee of the Company or Subsidiary with continuous service of three years
from the date of the Grant, except in the event of the Grantee’s employment
termination as discussed above in Section 5. Distribution of shares of Common
Stock as provided for in this Section 8 or above in Section 5 shall occur as
soon as administratively possible following the last trading day of the month in
which dividends are paid on shares of Common Stock during the quarter in which
the measurement cycle ends, as provided for in either Section 3 or Section 5
above, as the case may be (the “Last Trading Day”), but in no event later that
90 days following the Last Trading Day. Notwithstanding the immediately
preceding sentence, in the case of a distribution on account of any employment
termination as provided for in Section 5 other than death, distribution on
behalf of a “specified employee,” as defined in Section 409A of the Code, shall
not occur until the date which is the earlier of (i) six (6) months following
the date of said employee’s employment termination, or (ii) the date of said
employee’s death. From and after the date of receipt of such shares, the Grantee
or the

 



--------------------------------------------------------------------------------



 



Grantee’s estate, personal representative or beneficiary, as the case may be,
shall have full rights of transfer or resale with respect to such stock subject
to applicable state and federal regulations.

9.   Withholding Requirement.

     Upon the removal or lapse of the restrictions on the Units, the amount of
shares of Common Stock to be distributed by the Company to the Grantee, which
are equal to the number of Units finally determined to be earned by the Grantee
as set forth in Sections 3 and Section 6 above, shall be subject to applicable
withholding requirements for income and employment taxes arising from the
removal or lapse of the restrictions on the Units.

10.   Modification.

     This Agreement may be changed or modified without the Grantee’s consent or
signature, if the Company determines, in its sole discretion, that such change
or modification is necessary for purposes of compliance with or exemption from
the requirements of Section 409A of the Code and any regulations or other
guidance issued thereunder, or otherwise to comply with any law.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the date first written above.

                      GRANTEE:           ATMOS ENERGY CORPORATION
 
                   
Signature:
          By:        
 
 
 
         
 
Robert W. Best    
 
              Chairman, President and Chief    
Printed Name:
              Executive Officer    
 
 
 
               

 